BOWEN W. SIMMONS, Supernumerary Circuit Judge.
Appellant-defendant was convicted by a jury of grand larceny, and the court sentenced him to four years imprisonment. Appellant, an indigent, was represented at nisi prius by appointed counsel, and here by different counsel, who likewise was appointed.
Appellant here contends that the trial court erred in its oral instructions to the jury. The record shows that defendant’s counsel replied to the nisi prius judge, when asked “what says the defendant”, referring to the oral charge, “We are satisfied.” The defendant did not except or object to any part of the oral charge. There was no ruling of the trial court on any objection or exception to the oral charge. Neither the oral charge, nor any part thereof is subject to review. Horace v. VanBlaricon, 291 Ala. 530, 283 So.2d 421(7); Hoefer v. Snellgrove, 288 Ala. 407, 261 So.2d 431(3); Hubbard, v. State, 283 Ala. 183, 215 So.2d 261(5). The judgment is affirmed.
The foregoing opinion was prepared by the Hon. BOWEN W. SIMMONS, Supernumerary Circuit Judge, serving as a judge of this Court under § 2 of Act No. 288, July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
Affirmed.
All the Judges concur.